Citation Nr: 1749226	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served in the Army from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran has a current diagnosis of sleep apnea.  See April 2013 and August 2014 VA examination reports.  He asserts that medical literature states that sleep apnea is caused by hypertension, diabetes, left subclavian stenosis/steal, and PTSD, all of which he has been awarded service connection.  See Statement in Support of Claim dated in December 2010, and VA Form 9 dated in June 2103.

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the RO scheduled the Veteran for VA examinations and obtained medical opinions.  These VA medical opinions concluded that the Veteran's sleep apnea was not caused by his service-connected diabetes, carotid artery issue, or PTSD.  However, there are no medical opinions concerning whether the Veteran's sleep apnea was aggravated by his service-connected diabetes, carotid artery issue, or PTSD; nor has an opinion been obtained as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected hypertension.  Therefore, remand is warranted to obtain adequate VA medical opinions.

Further, the Veteran's updated VA treatment records should be obtained.  He should also be provided with a VCAA letter that addresses the matter of secondary service connection, as the January 2010 VCAA letter is deficient in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Send the Veteran a VCAA letter that addresses his claim for service connection for sleep apnea as secondary to a service-connected disability.  See 38 C.F.R. § 3.310.

3.  Invite the Veteran to submit the medical literature that he referenced in December 2010 and June 2013, that is, the medical literature stating that sleep apnea is caused by hypertension, diabetes, left subclavian stenosis/steal, and/or PTSD.

4.  After the above actions have been completed, refer the case to the April 2013 and August 2014 VA examiners for supplemental opinions.  If those examiners are not readily available, medical opinions may be obtained from another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professionals rendering an opinion on this claim.  The entire claims file must be reviewed by the examiners in conjunction with the opinions.  The examiners should confirm in the examination reports that he or she reviewed the folder in conjunction with the supplemental opinions.

After reviewing the file, the April 2013 examiner must provide an opinion to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his hypertension?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated, or worsened, by his hypertension, diabetes mellitus, and/or left subclavian stenosis/steal, status post left subclavian left carotid transposition?

After reviewing the file, the August 2014 examiner must provide an opinion to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated, or worsened, by his PTSD?

A complete explanation for all opinions expressed must be set forth in the examiners' reports.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







